                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 08-27-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
          vs.

 JOHNNY LYNN OLD CHIEF,

                 Defendant.



                                  I. Synopsis

      Defendant Johnny Lynn Old Chief(Old Chief) has been accused of

violating the conditions of his supervised release by using methamphetamine, and

by committing another crime. Old Chief admitted that he had used

methamphetamine. The government made no attempt to prove that Old Chief had

committed another crime. Old Chiefs supervised release should be revoked. Old

Chief should be placed in custody for 5 months, with no supervised release to

follow.

                                   II. Status

      Old Chief was found guilty of Assault with a Dangerous Weapon on

May 7, 2008, following a jury trial. (Doc. 51). The Court sentenced Old Chief to
120 months of custody, followed by 3 years of supervised release. (Doc. 73). Old

Chiefs current term of supervised release began on July 20, 2018. (Doc. 154 at

2).

      Petition

      The United States Probation Office filed a Petition requesting that the Court

revoke Old Chiefs supervised release on January 7, 2019. (Doc. 148). The

Petition alleged that Old Chief had violated the conditions of his supervised

release by using methamphetamine, and by committing another crime. United

States District Brian M. Morris issued a warrant for Old Chiefs arrest on

January 7, 2019. (Doc. 149).

      Initial appearance

      Old Chief appeared before the undersigned for his initial appearance on

January 15, 2019. (Doc. 151). Old Chief was represented by counsel. Old Chief

stated that he had read the petition and that he understood the allegations. Old

Chief waived his right to a preliminary hearing. The parties consented to proceed

with the revocation hearing before the undersigned.

      Revocation Hearing

      The Court conducted a revocation hearing on January 15, 2019, and on

February 5, 2019. Old Chief admitted that he had violated the conditions of his

                                         2
supervised release by using methamphetamine. The government made no attempt

to prove that Old Chief had committed another crime.

      Old Chief's supervised release violation is a Grade C violation. Old Chief's

criminal history category is VI. Old Chief's underlying offense is a Class C

felony. Old Chief could be incarcerated for up to 24 months. He could be

ordered to remain on supervised release for up to 16 months, less any custody time

imposed. The United States Sentencing Guidelines call for a term of custody of 8

to 14 months.

                                   III. Analysis

      Old Chief's supervised release should be revoked. Old Chief should be

incarcerated for 5 months, with no supervised release to follow. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Old Chief that the above sentence would be

recommended to Judge Morris. The Court also informed Old Chief of his right to

object to these Findings and Recommendations within 14 days of their issuance.

The Court explained to Old Chief that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Old Chief stated that he wished to

                                             3
waive his right to object to these Findings and Recommendations, and that he

wished to waive his right to allocute before a United States district court judge.

The Court FINDS:

      That Johnny Lynn Old Chief violated the conditions of his supervised
      release by using methamphetamine.

The Court RECOMMENDS:

      That the District Court revoke Old Chiefs supervised release and
      commit him to the custody of the United States Bureau of Prisons for
      a term of 5 months, with no supervised release to follow.


        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a




                                          4
' • I



        district court judge.

              DATED this 6th day of February, 2019 .




                                              /   .--,·
                                                          .   --·-----..,I   _..-· , - - - - - ,



                                         //~~~
                                         "'
                                          . _.--J,.'------,,,,,------
                                           -----1,c,t  1ohnston     .:=
                                                   United States Magistrate Judge




                                              5
